The State has filed a motion for a rehearing herein, and insists that the remarks of the assistant district attorney, if error, come within the rule laid down in Vineyard v. State,96 Tex. Crim. 401, 257 S.W. 548, wherein we restated a rule theretofore laid down in various cases, as follows; p. 404, idem:
"We think the only safe rule to be that this court should not hold an argument to be reversible error unless it is in extreme cases where the language complained of is manifestly improper, harmful, and prejudicial, or where a mandatory provision of the statute is violated, or some new and harmful fact injected into the case," citing cases.
We are unable to see how the conduct of appellant's attorney in defending some other person in another and different assault upon some person other than those concerned in the present case could have possibly affected the guilt or innocence of this appellant. Such an allusion surely injected some harmful, new and independent fact into this case with no connection therewith being shown.
We adhere to the views expressed in our original opinion, and the State's motion is therefore overruled.